  Case 1:21-cr-00112-PKC Document 45 Filed 03/02/21 Page 1 of 1 PageID #: 76

                                                                            10:26 am, Mar 02, 2021


CRH
F. #2021R00183

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                          NOTICE OF MOTION
                                                         1:21-cr-00112(PKC)(RLM)
         - against -                              Criminal Docket No.       -           (            )

JING RONG,
      also known as “Rong Jing”

                         Defendant.

---------------------------X

                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant JING RONG’s waiver

of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             March 2, 2021

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney
                                                    Eastern District of New York
                                                    Attorney for Plaintiff
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                            By:     _______________________________
                                                    Craig R. Heeren
                                                    J. Matthew Haggans
                                                    Ellen H. Sise
                                                    Assistant United States Attorney
                                                    (718) 254-7000

Cc:      Clerk of the Court
         Todd Spodek, Esq.
